DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lihua et al. (hereinafter “Lihua”), CN107068730 (provided by applicant, translation provided), in view of Suh et al. (hereinafter “Suh”), US Pub. No. 2016/0203305.
Regarding claim 1, Lihua teaches an organic light-emitting display panel and an electronic device comprising same, and a corresponding display and recognition method, which can achieve embedded full-screen photosensitive fingerprint detection and recognition (see description, paragraphs [0025] - [0031], [0044] - [0048], [0074] and [0075], and figures 1, 3 and 
Lihua fails to explicitly teach the facial recognition module and one end of the non-display area being provided with a display chip and a facial recognition chip, wherein the 
However, the principles of facial recognition are similar to those of fingerprint recognition and as shown in Suh, utilizing pixels and pixel values to perform facial recognition for authentication (see [0055, 0070, 0106]]), it would have been obvious to a person having ordinary skill in the art to replace the fingerprint recognition with the facial recognition.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Lihua to include the feature of Suh. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency and protection.
Regarding claim 10, it is a liquid crystal display of claim 1 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific arrangement of the specific elements that make up the facial recognition device.
Claims 8 and 9 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific elements comprising the specific combination including “sequentially outputting a high voltage level to all scanning signal lines in the display panel to turn on thin film transistors (TFTs) which all red sub pixels, green sub pixels, blue sub pixels, and facial recognition sub pixels in corresponding rows correspond to; inputting display voltage imposed on the corresponding row with a display chip to the corresponding red sub pixel in the corresponding row through all first data signal lines; inputting the display voltage imposed on the corresponding row with the display chip to the corresponding green sub pixel in the corresponding row through all second data signal lines; inputting the display voltage imposed on the corresponding row with the display chip to the corresponding blue sub pixel in the corresponding row through all third data signal lines; and reading information about a facial image in the corresponding row with a facial recognition chip from the corresponding facial recognition sub pixel in the corresponding row through all fourth data signal lines.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622